Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made part of the decision herein, present the question of the proper dutiable value of certain flashguns.
By stipulation of the parties, it has been agreed that items of merchandise similar to those identified on the invoices covered by said appeals with the letter “A” and initials “JWM” of former Examiner J. W. Molay, were freely offered for sale for home consumption to all purchasers in the principal markets of Germany, in *452the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at a price of DM 169, less 33% per centum. It was further stipulated and agreed that such merchandise was not offered for home consumption in Germany, nor was such or similar merchandise offered for exportation to the United States, at a higher price.
Upon the record before the court, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, is the proper basis of value for the merchandise in issue, and that said value is DM 169, less 33% per centum. As to any other merchandise, the appeals are dismissed.
Judgment will issue accordingly.